DISMISS; and Opinion Filed March 24, 2014.




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-13-00695-CV

              YURIDIA RAMOS AND MARGARITA GALINDO, Appellants
                                   V.
                     ALEXANDER MYERS HANSEN, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Collin County, Texas
                            Trial Court Cause No. 001-02047-2012

                              MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                    Opinion by Justice Brown
       Appellants’ brief in this case is overdue. By postcard dated September 12, 2013, we

notified appellants the time for filing their brief had expired. We directed appellants to file both

a brief and an extension motion within ten days. We cautioned appellants that failure to file a

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellants have not filed a brief, an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE
130695F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

YURIDIA RAMOS AND MARGARITA                       On Appeal from the County Court at Law
GALINDO, Appellants                               No. 1, Collin County, Texas
                                                  Trial Court Cause No. 001-02047-2012.
No. 05-13-00695-CV        V.                      Opinion delivered by Justice Brown.
                                                  Justices Bridges and O'Neill participating.
ALEXANDER MYERS HANSEN,
Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee ALEXANDER MYERS HANSEN recover his costs of
this appeal from appellants YURIDIA RAMOS AND MARGARITA GALINDO.


Judgment entered this 24th day of March, 2014.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




                                            –2–